Citation Nr: 0724789	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-32 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The appellant served in the Army Reserve from September 1977 
to May 1992 and in the Texas National Guard from February 
2000 to February 2003. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2002, of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

In support of her claim, the appellant has submitted opinions 
of two private podiatrist who essential state that the 
wearing of Army foot gear could have contributed or caused 
her current right foot disability, and an opinion of a VA 
podiatrist, who stated that it was at least as likely as not 
the appellant's right foot condition was related to the boots 
she wore while in the military. 

On VA examination in August 2002, the examiner did not offer 
an opinion on whether the veteran's current right foot 
problem was related to active service. 

As the evidence of record does not contain sufficient 
evidence to decide the claim, under the duty to assist 
further evidentiary development is needed.  Accordingly, the 
appeal is REMANDED for the following action. 

1. Obtain the records from the Social 
Security Administration.  If the records 
are unavailable notify the veteran.  
38 C.F.R. § 3.159(e).  

2. Ask the appellant to submit medical 
records, pertaining to right foot surgery 
in the 1980s, before her surgery for a 
recurrent neuroma in December 2000. 

3. After the above development, schedule 
the appellant for a VA examination by a 
podiatrist to determine whether it is at 
least as likely as not that the 
claimant's current right foot disability, 
residuals of recurrent Morton's neuroma, 
is related to an injury or disease 
associated with military training or Army 
foot gear while serving on active duty 
for training.  The claims folder must be 
made available to the examiner for 
review.  

The examiner is asked to considering the 
following:

The record shows that the appellant had 
periods of active duty for training in 
the years from 1977 to 1985 of about 15 
days a year.  In April 2000, she 
complained of increasing right foot pain.  
History included similar pain 15 years 
previously, and the assessment was 
recurrent neuroma, which was then 
surgically removed in December 2000. 

With the above facts, the examiner 
is asked to address the following 
questions:  

a). Considering accepted 
medical principles, pertaining 
to the history, manifestation, 
clinical course, and character 
of Morton's neuroma, is 
Morton's neuroma caused by 
injury or is Morton's neuroma a 
disease process?  

b). If Morton's neuroma is 
caused by injury, then is 
military training in Army foot 
gear the type of injury 
associated with development of 
Morton's neuroma?  And what is 
the clinical significance that 
the appellant' active service 
was limited to 15 days a year, 
totaling about a 120 days over 
a period of eight years period, 
before Morton's neuroma was 
treated in about 1985 by 
history? 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
reached is so evenly divided that it 
is as medically sound to find in 
favor of the conclusion as it is to 
find against it.  If the requested 
opinion cannot be provided without 
resort to speculation, the examiner 
should so state.

4. After the above has been completed, 
adjudicate the claim.  If the decision 
remains adverse to the appellant veteran, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

